         Case 1:18-cv-02921-JMF Document 460 Filed 11/01/18 Page 1 of 1




                                          November 1, 2018

 The Honorable Jesse M. Furman
 United States District Court for the
 Southern District of New York
 40 Centre Street, Room 2202
 New York, NY 10007

               Re:  Courtroom Connect in State of New York, et al. v. U.S. Dep’t of
               Commerce, et al., 18-CV-2921 (JMF)

Dear Judge Furman:

        The plaintiffs request that Your Honor allow for the arrangement of Wired Internet
Connection that can be used by Court authorized lawyers and their staff during the trial. The secure
Internet connection will greatly facilitate efficiency and effective representation in this matter.
Plaintiffs request a total of ten wired connections for use in Courtroom 110.

        Subject to your approval, we will retain Courtroom Connect to provide these services, a
vendor who has a contract with the Southern District of New York to be the exclusive provider of
Internet access for attorneys. Courtroom Connect does not require any court resources to provide
service and currently maintains a network in the courthouse that is 100% independent of the
Court’s internal network. Set up, installation and service fees will be paid for by the plaintiffs at
no cost to the Court.

        The following describes how Courtroom Connect restricts access to the network and
ensures compliance with court security and directives:

   •   The network will be a hard-wired, secure physical network connection utilizing a firewall
       and other security provisions.

   •   Onsite support, maintenance, monitoring, off-site user authentication, and many other
       measures are provided to ensure the highest levels of security and reliability.

   •   The network is totally separate from the court’s internal network; it is therefore
       physically impossible for information on the court’s existing systems to be accessed or
       compromised.


                                                      Respectfully submitted,

                                                                /s/
                                                      SANIA W. KHAN
                                                      Assistant Attorney General
                                                      New York State Office of the Attorney General
                                                      28 Liberty Street
                                                      New York, NY 10005
                                                      (212) 416-8534
